DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 11/30/2021.
	
Claims 1, 4-7, 10, 12-21, 33-38 are pending.

Claims 6-7, 12-20, 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/13/2020.

Claims 1, 4, 5, 10 and 21 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of EP 0129947 (EP ‘947) Schulze et al. (US 4,794,119), the article by Hajikazemi et al. (“Reason for discontinuation of depot medroxyprogesterone acetate”), Dudley et al. (US 2008/0317844), and Glass et al. (US 3,919,411), all references are of record. Note that Hajikazemi is an optional reference. 

Applicant Claims 
Claim 1 is directed to an injectable composition of Levonorgestrel Butanoate (LB) wherein the composition is a sterile aqueous suspension comprising LB particles with a median (D50) particle size in the range of 13 - 50 µm, and wherein the composition comprises polysorbate 80 and sorbitan monopalmitate. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
EP ‘947 teaches composition based on levonorgestrel esters that is effective as long-term contraceptive agent. Levonorgestrel esters includes small group of esters including levonorgestrel butanoate (LB). The esters are formulated in an aqueous medium in the form of microcrystalline suspension of particle size in the range of 3-10 µm expressed as the 50% cumulative oversize in the Coulter distribution curve, i.e. D50. The human dosage contains from 1-50 mg of the ester (abstract; page 3, lines 11-17; page 4, lines 6-15). The composition is injectable (page 1, lines 1-5). Longer term effectiveness is achieved from levonorgestrel ester with doses smaller than normal doses of depot medroxyprogesterone acetate (DMPA) (page 3, lines 18-19). Measurable levels of levonorgestrel esters are still detectable in the circulation longer than 100 days after injection (page 5, lines 15-17). The reference teaches aqueous microcrystalline suspension of levonorgestrel ester comprising 0.2 % polysorbate-80 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While EP ‘947 teaches long term delivery of the steroid LB and suggests particles of the steroid, the reference however, does not explicitly teach the claimed particle size of steroid drug between 13-50 µm as claimed by claim 1. EP ‘947 does not explicitly teach sorbitan monopalmitate as claimed by claim 1.
Schulze teaches aqueous crystalline suspension of steroids esters. The reference teaches composition comprises 40-90% of the crystals has particle size between 15-60 µm, 20-60% has particle size of 30-100 µm, and up to 30% has particle size between 15-60 µm. The composition provides depot effect of the steroid. One time intramuscular injection of 30-75 mg of steroid achieves the desired uniform plasma level that ensures effective contraception. The concentration of steroid in the aqueous suspension is in the range of 10-200 mg/ml. The steroid includes levonorgestrel ester (abstract; col.2, lines 9-38; col.3, lines 10-16; col.4, lines 18-24, 41-45, 54-56; claims).
Hajikazemi teaches that depot MPA shows undesirable side effects such as amenorrhea, bleeding bone pain. Therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA (see the entire document, and the discussion in particular).  
Dudley teaches composition suitable for injection comprising hormone including 
Glass teaches non-toxic stable injectable composition for administering medicine comprising mixture of surfactants including sorbitan monopalmitate and Tween-80 (which is polysorbate-80 or polyoxyethylene sorbitan monooleate) (abstract; col.5, lines 65-68; col.8, lines 17-28; claim 11).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide injectable long term LB aqueous formulation comprising crystalline drug suspension as taught by EP ‘947 that comprises polysorbate-80, and increase the particle size of the crystal of EP ‘947 to between 15 and 60 µm as taught by Schulze. One would have been motivated to do so because Schulze teaches that formulation comprising levonorgestrel esters of that size achieves the desired uniform plasma level that ensures effective contraception. One would reasonably expect formulating injectable depot formulation comprising LB particle having size between 15-60 µm and polysorbate-80, wherein the composition achieves the desired uniform plasma level that ensures effective contraception.
Further, one having ordinary skill in the art would have used LB in the formulation 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to further add sorbitan fatty acid ester taught by Dudley to the composition taught by combination of EP ‘947, Schulze and optionally Hajikazemi comprising LB and Polysorbate-80. One would have been motivated to do so because Dudley teaches that the combination of Polysorbate-80 as hydrophilic surfactant with sorbitan fatty acid ester as hydrophobic surfactant provides controlled release of active agents such as hormones, e.g. LB. One would reasonably expect formulating controlled release composition comprising LB, polysorbate-80 and sorbitan fatty acid ester.
Additionally, one having ordinary skill in the art would have been motivated to use sorbitan monopalmitate taught by Glass as a sorbitan fatty acid ester taught by the combination of EP 947, Schulze, Hajikazemi and Dudley because Glass teaches suitability of sorbitan monopalmitate in a non-toxic, stable injectable composition, and its suitability to be combined with polysorbate-80.
Regarding the limitation of claim 1 that the formulation is sterile, it is obvious to sterilize any injectable formulation as a routine precaution against infection at the site of injection and systemically causing septicemia. 
Regarding the particle sizes claimed by claim 1 with D50 in the range of 13-50 m, Schulze teaches more than 50%, i.e. D50, have size between 15-60 µm, that overlap with the claimed sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding polysorbate-80 and sorbitan monopalmitate claimed by claim 1, the combination of the cited references teaches combination of polysorbate 80 and sorbitan monopalmitate to deliver LB and to provide stable composition.
Regarding the concentration of LB of 1-50 mg/ml as claimed by claim 4, Schulze teaches 10-60 mg/ml that overlaps with the claimed concentration. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 5 that the duration of progestational action is at least 4 month, EP ‘947 teaches that the injections can be given at intervals from two to six months, and teaches levonorgestrel in the circulation for more than 100 days, these teaching implies duration of progestational action more than 100 days since patient can remain for 6 month between injections. Further, one having ordinary skill in the art would have adjusted the amount of the levonorgestrel butanoate and manipulate the used additives and excipients to achieve the desired release from the formulation for the desired time of action.
Regarding the amount of the polysorbate-80 of 0.05-2% as claimed by claim 10, EP ‘947 teaches 0.2% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 11/26/2020 have been fully considered but they are not persuasive. 
Claim Rejections - 35 U.S.C. § 103
Applicants argue that EP ‘947 teaches the criticality of the disclosed microcrystalline formulations having a particle size in the range of 3 to 10 µm, well outside of the range presently claimed 0f 13-50 µm. EP ‘947 states that “[i]t was noted that the duration of action of these five longer acting compounds was also dependent on the nature of the pharmaceutical composition into which they were formulated, even better results being achieved when the compounds were injected as an aqueous suspension of crystals of a particular particle size range” (see page 3, lines 11-17). Even further, EP ‘947 states that “differences in activity were observed among formulations having different particle size distributions”, with “microcrystalline suspensions being more active than the coarser preparations’ (see page 13, lines 24 to page 14, line 3); a person of ordinary skill in the art would inherently understand that “coarser” preparations than those described in EP ‘947 would involve larger particle sizes. Thus, EP ‘947 explicitly teaches away from modifying the compositions in a manner that would lead to larger particle sizes for the microcrystalline levonorgestrel esters. Applicants argue that the Office attempted to paint these prior arguments as merely attempting to 

In response to this argument, it is argued that while EP ‘947 teaches particle size of LB up to 10 µm, Schulze teaches higher particle size of LB of 15-60 µm provides depot effect that ensures effective contraception. Both sizes were known before the effective filing date of the invention for the same purpose. One having ordinary skill in the art to substitute one particle size by another. It is prima facie obvious to substitute one functional equivalent for another functionally equivalent particles. In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” USPQ2d at 1395. (2) “In Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential operation.” Id.   USPQ2d at 1395. (3) “[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396.
One having ordinary skill in the art would have motivated to use particles having sizes taught by Schulze because they provide uniform plasma level and effective contraception. EP ‘947 does not teach away from using the particle sizes of Schulze, only preferred smaller sizes for shorter period. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same purpose. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be 
Further, in view of the teaching of Hajikazemi that depot MPA shows undesirable side effects such as amenorrhea, bleeding bone pain, and therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA, one having ordinary skill in the art would have used larger particles of LB in the depot formulation taught by the combination of EP ‘947 and Schulze to have uniform plasma level and effective contraception. A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. The particle size of LB control the time of delivery of the injected formulation. Therefore, one having ordinary skill in the art would have determined the desired size based on the desired duration of use to obtain the desired effect. One cannot attack the references individually wherein obviousness is based on combination of the references.
	 
Applicants argue that the Office argues that Schulze teaches particle sizes of levonorgestrel esters of between 15 and 60 µm and that a person of skill would have been motivated to make such a change because of the alleged uniform plasma levels achieve that ensure effective contraception. Not even taking into consideration the explicit teaching away in EP ‘947 from making this modification, let alone Applicant’s arguments in their previously submitted response which show that the efficacy data found in Schulze belies the Office’s assertion that a skilled person would turn to that reference, Applicant notes that the compounds disclosed in Schulze differ significantly from any of the highly active compounds disclosed in EP ‘947, let alone with levonorgestrel butanoate as found in the present claims.

In response to this argument, applicants’ attention is directed to the scope of the present claims that is directed to a composition, and all the elements of the claimed composition are taught by the cited references. Schulze is relied upon for solely One would have been motivated to increase the particle sizes of levonorgestrel from that taught by EP ‘947 to that taught by Schulze because Schulze teaches that formulation comprising levonorgestrel esters of that size achieves the desired uniform plasma level that ensures effective contraception. The examiner does not have to combine the references for the same reasons as applicants would had done. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court.

Applicants argue that a person of skill would readily understand that minor modifications to chemical structures in compounds can often lead to drastic changes in chemical properties, often in a manner that can be unpredictable. When considering the effects of chemical modification on polarity and solubility characteristics of compounds, a person of skill would readily conclude that this would include the properties and behavior of particles formed from said compounds. Even if a person of skill did not have this original understanding, they would readily come to this conclusion when examining the data found in Table I of EP ‘947, which shows that minor changes in the structure of the levonorgestrel ester lead to large changes in the duration of estrus suppression for particles formed therefrom. Applicant reminds the Office that levonorgestrel butanoate has the chemical structure different from the genus of compounds which are formulated into particles in Schulze. Applicant notes that this compound only achieved 29.5 days of estrus suppression at a dose of 16 mg. In contrast, levonorgestrel butanoate achieved 91 days of estrus suppression at half of that dose, and even achieved a better duration of suppression than the methoxyacetate ester at 1/8 of the dose.

In response to this argument, it is argued that it is right that LB has structure different from levonorgestrel esters taught by Schulze. It is also right that the change of the particle sizes of levonorgestrel esters can change the properties. One having ordinary skill in the art would have drawn from the teachings of EP ‘947 and Schulze 

Applicants argue that the only data provided in Schulze is for glycobenzoate esters of norethisterone (a completely different corticosteroid), said data demonstrating that this ester is out of circulation after 28 days; this data provide no showing regarding the potential effect on circulation of changing the particle size for levonorgestrel butanoate, and arguably a compound which is out of circulation is unlikely to still suppress estrus as described in EP ‘947. In view of how drastically the estrus suppression data varies in EP ‘947 when the structure of the levonorgestrel is varied (highlighting the unpredictability of this art), along with the lack of significant overlap between the subject matter described in Schulze and EP ‘947, a person of skill would be unable to come to any conclusion from the teaching of Schulze regarding modifying the particle size of the levonorgestrel butanoate particles described in EP ‘947. When this is considered in combination with the explicit teaching away from modifying particle size found in EP ‘947, a person of skill would have found no motivation to turn to Schulze for any of its teaching.

In response to this argument, it is argued that the data provided by Schulze is regarding depot contraception of steroid ester can be applied to other esters. One having ordinary skill in the art would have selected LB from EP ‘947 because it has longer duration of action, and would have selected larger particle sizes from Schulze because it provided long duration of action. The subject matter described in Schulze and EP ‘947 is overlapping because both are directed to contraceptive steroid ester particles. EP ‘947 and Schulze are analogous art and are in the field of applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned, which is injectable contraceptive particles of levonorgestrel esters. It is probably to be relied upon both references and combine them as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 

Applicants argue that Hajikazemi provides no teaching which makes up for the deficiencies in either EP ‘947 or Schulze, as it merely teaches that levonorgestrel butanoate may be a better alternative than DMPA for use as a monthly injectable contraceptive, but it does not provide any guidance, let alone a suggestion, about what would actually constitute the formulation of any such injectable contraceptive.

In response to this argument, it is argued that Hajikazemi is relied upon as an optional reference teaches the advantage of using LB over existing monthly injectable DMPA. The teaching of Hajikazemi would have motivated one skilled in the art to use LB in contraceptive formulations instead of DMPA because Hajikazemi teaches that DMPA shows undesirable side effects such as amenorrhea, bleeding bone pain, and therefore, WHO reported that the US National Institute for Mother and Child Health and Human Development identified LB for further development as better alternative to the existing monthly injectable DMPA. This teaching would have suggested to one skilled in the art to use LB instead of MDPA. One cannot attack the references individually wherein nonobviousness is based on combination of the references.

Applicants argue that Dudley discloses compositions which are intended to aid in the solubilization of testosterone palmitate (TP) (for example, see the references to solubilization of TP found in at least paragraphs [0007], [0011], and [0013]). If a person of skill is seeking to develop a composition which comprises a suspension of LB particles as presently claimed, they would not turn to a reference whose aim is to increase the solubility of the described active component (leading to formation of a solution instead of a suspension). 

In response to this argument, applicant’s attention is directed to the scope of the present invention that is directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. Dudley teaches injectable composition comprising sex hormones in general including LB, and not directed to testosterone palmitate as applicants assert. It has been decided by the In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 

Applicants argue that even if a person of ordinary skill in the art were somehow motivated (however unlikely) to turn to Dudley to modify the composition allegedly available from the combination of EP ‘947, Schulze, and optionally Hajikazemi, they would have no reasonable expectation of success given the significant number of additional selections necessary to incorporate all of the additional features found in the presently claimed compositions, citing in Medichem S.A. v. Rolabo S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006).
	
In response to this argument, it is argued that combination of the claimed references teaches all the elements of the claimed composition. Motivation to combine the references exits, even if different from what applicant’s had done, with reasonable expectation to achieve the present invention as a whole. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why 

Applicants argue that even if a person of ordinary skill in the art were somehow motivated (again however unlikely) to turn to Dudley to modify the compositions allegedly available from the combination of EP ‘947, Schulze, and optionally Hajikazemi, there is no direction or guidance found in any of the references that would motivate them to particularly select the claimed elements from the 11 generic categories of lipophilic surfactant and 8 generic categories of hydrophilic surfactant. Nowhere is even taught or suggested to particularly combine even the appropriate generic categories of surfactants necessary to arrive even close to the combination of polysorbate 80 and sorbitan monopalmitate as found in the presently claimed compositions. Notably, Dudley is completely silent in teaching that sorbitan monopalmitate is a potential component that could be used. Thus, a person of ordinary skill in the art would not find any reasonable expectation of success in doing what the Applicant has done.

In response to this argument, it is noted that sorbitan fatty esters are taught by Dudley in paragraph [0079], and Glass suggest the claimed species sorbitan monopalmitate in injectable composition, and furthermore suggests its combination with polysorbate-80 as evidenced by claiming both by claim 11 and reciting mixture of both by the claim. Claimed ingredients implies they are preferred by the reference. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Applicants argue that references must be considered for the entirety of their teaching. Glass is completely silent regarding any suspended medicinal agents, as the intent is to instead bind solubilized medicinal agents to the resin in order to slow their rate of release. Thus, it is apparent that a person of ordinary skill in the art would not readily turn to Glass when looking to modify the prior combination of references, as it is apparent that the compositions therein are intended to slow the release of solubilized agents by binding them to a dispersed solid constituent. A person of ordinary skill would not see any reason to modify the compositions allegedly provided by the prior combination of references, as the disclosed medicinal agent is already present as a suspension of particles, not in a solubilized form.

In response to this argument, it is argued that Glass is relied upon for showing mixture of surfactants including sorbitan monopalmitate and polysorbate-80, that applicants are claiming, are non-toxic and provide stable injectable composition, regardless if the medicine is solubilized or suspended. 

Applicants argue that there would be no reasonable expectation of success on the part of a person of ordinary skill for combining Glass with the other reference due to the lack of guidance or direction in selecting the two surfactants presently claimed out of the numerous ones described in the reference. Even if somehow a person of skill were to decide to explore a combination of two surfactants out of the listed 13 surfactants in claim 11 referenced by the Office (even though there is no explicit requirement in the specification or the claim for two surfactants to even be used), this would require the testing of 78 different surfactant combination pairs. Further, there is no rationalization provided as to why a person of skill would pick the selection of surfactants listed in claim 11 and not the shorter list provided instead in claim 12, within which sorbitan monopalmitate (the surfactant at issue) is notably absent.

In response to this argument, applicants are reminded that the claims are directed to a composition and all the elements of the claimed composition are taught by combination of the cited references. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  

Applicants argue that, in reply to Applicant’s arguments presented in the Response filed April 29, 2021, the Office counters that any advantageous properties which Applicant may have achieved are expected from the composition allegedly taught by the combination of the cited prior art because compounds and their properties are inseparable. However, the Federal Circuit has repeatedly requested caution in the use of the doctrine of inherency in the determination of obviousness, as “that which may be inherent is not necessarily known and that which is unknown cannot be obvious” Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A., 865 F.3d 1348 (Fed. Cir. 2017). In Honeywell, the Federal Circuit reversed this decision, holding that the board should not have dismissed properties as being merely inherent without further looking into their unpredictability and unexpectedness. Additionally, inherency is a question of fact, both in the context of anticipation and obviousness. Therefore, if the Office is to rely on the doctrine of inherency, it must provide some basis in fact or technical reasoning that reasonably supports the determination that the allegedly inherent characteristics necessarily flow from what has been specifically disclosed in the prior art. The Office has failed in this regard, instead relying merely on the fact that the components were previously disclosed individually to dismiss the unexpected advantageous properties found by Applicant as inherent to the components found separately in the prior art.
In response to this argument, it is argued that Glass teaches stability and non-toxicity of injectable composition comprising the claimed polysorbate and sorbitan monopalmitate. It has been held by the court that “When the reference discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Burden is on applicant to prove otherwise. See also Atlas Powder versus Ireco, 51 USPQ 2d 1943, (Fed. Cir. 1999), holds the failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation. Whether or not an element is inherent in the prior art is a fact question. Inherency is not necessarily conterminous with knowledge of those of ordinary The fact that prior art taught away from the claim is, in fact, only a showing that prior art did not recognize the inherent function. This lack of contemporary understanding did not defeat the showing of inherency. It has been held that once a reference teaching product appearing to be substantially identical is made basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to applicant to show an unobvious difference. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).

Applicants argue that in reply to Applicant’s previous Response, the Office argues that the present claims may be arrived at by combining prior art elements according to known methods to yield predictable results. As a first point, nothing in any of cited references even suggests that the results obtained by the Applicant in the presently claimed formulations could have been predicted, namely that the particular combination of polysorbate-80 and sorbitan monopalmitate with levonorgestrel particles having a particular size would lead to formulations having improved stability and resuspendability characteristics. Further, none of the cited references even identify the problem identified by Applicant (namely, the stability issues with levonorgestrel butanoate particle compositions), let alone suggested a solution to this problem. Even if somehow a person of skill was knowledgeable of such a problem, none of the cited references alone or in combination provide any guidance or direction toward a solution of Applicant’s identified problem. 

In response to this argument, it is argued that the present claims are directed to a In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The reference do not have to identify the problem identified by applicants or to be combined for the same purpose as applicants may have done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The cited references are in the same field of endeavor and seek to solve the same problems as the instant application and claims, injectable composition comprising LB, and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966). Further, the examiner recognizes that references cannot be arbitrarily combined that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references, In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated.

Referring to Table 1 of the Declaration under 37 C.F.R. § 1.132 filed 04/29/2021, applicants argue that the only difference between Formulation 2 and Formulation 1 to which it is compared is the presence of sorbitan monopalmitate. Therefore, it is unreasonable to conclude that the other 

This was not found sufficient to overcome the obviousness rejection because formulation 1 and 2 were compared by shaking to test redispersibility and compare the two formulations. Shaking is very subjective and not an accurate measure to rely one to establish criticality and unexpected results. Further, the examiner maintains the reasons in the previous office action. Furthermore, the prior art of record recognized stability of injectable composition comprising the combination of polysorbate 80 and sorbitan monopalmitate. Stability and resuspendibility under certain conditions are not claimed. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims. Further, the declaration include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.
Finally, the examiner believes that a prima facie case of obviousness has been established. A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./